UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-1864


MICHAEL W. BROWN,

                Plaintiff - Appellant,

          v.

CATHY H. JOHNSON; MONTA DAVIS OLIVER,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:14-cv-00432-NCT-LPA)


Submitted:   November 18, 2014             Decided:   November 20, 2014


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael W. Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Michael W. Brown seeks to appeal a memorandum opinion

and order of the magistrate judge recommending the dismissal of

his    civil    action    pursuant     to       28   U.S.C.    §   1915(e)(2)(B)(ii)

(2012).        This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral      orders,   28   U.S.C.       § 1292     (2012);     Fed.    R.    Civ.   P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).       The order Brown seeks to appeal is neither a final

order nor an interlocutory or collateral order subject to appeal

in this court.       See 28 U.S.C. § 636(b)(1) (2012); Fed. R. Civ.

P.    72(a).      Accordingly,    we    dismiss        the     appeal     for    lack   of

jurisdiction.       As we lack jurisdiction over the appeal, we deny

Brown’s motion for relief from judgment.                      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                                DISMISSED




                                            2